Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 06/22.2021 have been entered. Claims 1-5 are patentable.
Response to Amendments and Arguments
Rejection of claims 1-5 under non-statutory double patenting are withdrawn based on applicant filing a terminal disclaimer approved on 06/22/2021.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of the record is briefly described as follows:
LIU, et al. (US 2018/0049257 A1) discloses control method for rapid connection and data transmission between devices includes: writing relevant information about a wireless short-range communication module in a slave device into an RFID label via an RFID reader module, or printing the relevant information into a bar code label via a bar code printer and fixing the RFID label or the bar code label on the sensor device; and by using the RFID reader module or a bar code recognizer in the master device, reading information about the RFID label or the bar code label, starting the function of the wireless short-range communication module according to the acquired information, automatically matching the relevant information, and popping up a corresponding user interface 
Jokinen (US 2010/0205209 A1) discloses a system for monitoring personal intake comprising a server connected to several databases comprising a database storing products’ identifier and associated products’ information and a database storing users’ ID and associated users’ information, wherein a query, comprising a product identifier or a user identifier, sent to the server from a user’s mobile device will cause the server to retrieve the product information and/or user information associated with the product and/or user identifiers and send the information back to the mobile device, see abstract; fig.1 and associated text. 
However, prior art of the record, inter alia, fail to show or teach the combination of the limitations recited in independent claim 1, and specifically the feature related to the device manager providing the device IDs to the application, such that the mobile device is paired with the plurality of remote devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641